Citation Nr: 1119956	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied reopening the Veteran's claim of entitlement to service connection for left ear hearing loss and denied a compensable rating for right ear hearing loss.  In December 2009, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In February 2010, the Board reopened, and granted de novo review the claim of service connection for left ear hearing loss.  The matter of the rating for bilateral hearing loss was remanded for the RP's initial consideration (of the rating for hearing loss as a bilateral entity).  A March 2011 rating decision continued the 0 percent rating for [the now bilateral] bilateral hearing loss disability. 

[The March 2011 rating decision also granted the Veteran service connection for a disability manifested by dizziness/vertigo, resolving that matter (which had also been on appeal).  


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A June 2008 letter provided such notice.  The claim was readjudicated after further development was completed (and the Veteran had opportunity to respond), and a March 2011 rating decision re-rated the hearing loss as a bilateral entity.  See March 2011 supplemental statement of the case.

The Veteran's service treatment records and pertinent postservice treatment records are associated with the claims file.  He has not identified any pertinent treatment records that are outstanding.  He was examined by VA on several occasions.  The Board finds the reports of the VA examinations are adequate for rating purposes, as they reflect familiarity with pertinent medical history, and the findings include all information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The May 2010 VA audiological evaluation includes the examiner's comment regarding the effect of the Veteran's hearing loss on his work and daily functioning.  Furthermore, based on a longitudinal review of the record the Board finds in statements and testimony, the Veteran describes how his hearing loss affects his daily activities (unable to distinguish or hear what is going on).  It is not in dispute that the Veteran has the types of functional impairment he describes.  As a layperson, he is competent to provide this information.  VA's duty to assist is met.  

Evidence

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The instant claim for increase was received in December 2005.

In April 2006 statements, the Veteran and his wife reported that he has difficulty hearing with background noise and hearing the television.

On May 2006 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
45
60
LEFT
10
15
15
40
50

The average puretone thresholds were 35 decibels, right ear and 30 decibels, left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.

On March 2007 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
60
LEFT
10
15
20
40
50

The average puretone thresholds were 34 decibels, right ear and 31 decibels, left ear.  Speech audiometry revealed recognition ability of 96 percent in each ear.

On August 2008 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
65
LEFT
10
15
25
45
60

The average puretone thresholds were 38 decibels, right ear and 36 decibels, left ear.  Speech audiometry revealed recognition ability of 96 percent in each ear.
At the December 2009 videoconference hearing, the Veteran testified, in essence, that he discern that his hearing loss increased in severity by how he had to set the volume on his television and how often he has to ask people to repeat their speech (see page 7 of the hearing transcript). 

On May 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
45
45
LEFT
10
15
25
40
60

The average puretone thresholds were 29 decibels, right ear and 35 decibels, left ear.  Speech audiometry revealed recognition ability of 94 percent in each ear.

Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the rating assigned for bilateral hearing loss encompasses the greatest level of severity of the disability shown at any time during the appeal period, staged ratings are not indicated.  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  The Veteran does not have an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The audiometry certified for rating purposes during the appeal period (the May 2006, March 2007, August 2008, and May 2010 test results) when compared to Table VI shows that the Veteran has had hearing acuity no worse than Level I in the right ear and no worse than Level I in the left ear.  See 38 C.F.R. § 4.85(f).  Under Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 for the entire appeal period.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Comparing the manifestations of the Veteran's bilateral hearing loss and the associated impairment alleged/shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran's descriptions, including in hearing testimony, of his problems with hearing loss (i.e., has turn up television volume and ask speakers to repeat what was said.) are not accounts of impairment beyond the norm, but reflect how hearing loss generally impacts function, and the measures he takes to cope with such impairment.   Therefore, referral for consideration of an extraschedular rating is not necessary.  

Finally, as the record shows that the Veteran is employed (see May 2010 VA evaluation report), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


